Citation Nr: 0024810	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-06 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 (1999).

3.  Whether the appellant submitted a timely substantive 
appeal as to a July 1997 rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August 1964 
to December 1964.  He served on active duty from June 1968 to 
December 1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from July 1997 and November 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appellant withdrew appeals regarding whether a timely 
substantive appeal was entered for a claim for an increased 
evaluation for hemorrhoids and for a temporary total rating 
for hospitalization pursuant to 38 C.F.R. § 4.29 (1999).  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision, and therefore these 
issues are no longer before the Board.  38 C.F.R. § 20.204 
(b)(1999).


FINDINGS OF FACT

1.  Tinea pedis is manifested by constant itching and 
exacerbations that result in ulcerative lesions.

2.  The evidence does not establish that the appellant 
underwent surgery for his service connected tinea pedis or 
that his service connection tinea pedis was immobilized by 
casting.

3.  A substantive appeal as to a denial of reopening a claim 
for service connection for a hearing loss disability was not 
filed within 60 days from the date the statement of the case 
was issued or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.


CONCLUSIONS OF LAW

1.  Tinea pedis is 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7813 (1999).

2.  The criteria for a temporary total convalescent rating 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.30 (1999).

3.  The appellant did not submit a timely substantive appeal 
following the July 1997 rating decision.  Accordingly, the 
request for review on appeal for service connection for 
hearing loss disability is dismissed.  38 U.S.C.A. §§ 5107, 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Tinea Pedis

Service connection for tinea pedis was granted by the Board 
in August 1994 and effectuated in a January 1995 rating 
decision that assigned a noncompensable evaluation from 
October 1988.  In March 1997 the RO increased the evaluation 
to 10 percent from October 1988.  In January 1998, the Board 
denied an evaluation in excess of 10 percent.  This appeal 
stems from a November 1998 rating decision that confirmed and 
continued a 10 percent evaluation for tinea pedis.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his feet are more disabling than currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources and a recent VA examination was conducted.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The schedule of rating skin disabilities directs that 
dermatophytosis is to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.  38 C.F.R. § 4.118; 
Diagnostic Code 7813.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, is assigned 
a 50 percent evaluation.  With exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or an extensive 
area, a 10 percent evaluation is warranted.  With slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.118; Diagnostic Code 7806 (1999).

The appellant and his accredited representative contend that 
his service connected tinea pedis approximates a 30 percent 
evaluation.  His foot has not fully healed.  His toes are 
sore and tender to the touch.  The rash creates blisters that 
become puss-filled, burst, become tremendously sore, dry and 
then the process starts all over again.  After the blisters 
dry, the blister spots become hard and the skin becomes 
thick, white and crusty.  This caused his feet to itch.  His 
condition flares up throughout the year.  In the summer of 
1998 he had to take sick leave from his job because he was 
told by his doctor to stay off his foot so that it would 
heal.

In July 1998 he developed a blister on his right 5th toe that 
swelled and drained.  Mild cellulitis was diagnosed.  On 
August 3, 1998 it was no longer painful but was itching.  The 
appellant reported 3 similar flare-ups that year, with 
infections at least 3 times a year.  A 1-cm. ulcer was 
present with drainage.  No cellulitis was obvious.  On August 
19, 1998 the cellulitis had improved.  The size and depth of 
the ulcer had decreased but it was still weeping.  Color 
photographs were supplied.  Chronic tinea pedis was present 
with secondary bacterial infection through September 1998.

A VA examination was conducted in November 1998.  The 
appellant reported that his feet were worse in the summer but 
affected year-round.  It averaged 6-7 times a year.  He 
reported pain with an inability to put his shoes on.  He 
reported discoloration, oozing, weeping and secondary 
bacterial infection at times.  On examination there was tinea 
of the toenails and between his toes.  There was 
discoloration on top of his feet.  Color photographs were of 
record.  

The appellant submitted his employer's absence analysis for 
1998 that indicated 6-weeks sick leave absence between July 
and September 1998.

A July 1999 VA Medical Center document indicated that the 
appellant was treated for tinea pedis with secondary 
bacterial infection from July 1998 to September 1998.  He 
received outpatient therapy because there were no hospital 
beds available at that time.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board finds that the appellant's disability picture more 
nearly approximates the 30 percent evaluation and that an 
increased rating for this disability is warranted.  There is 
evidence of itching than involved the feet and callused 
lesions.  Tinea pedis was present on every examination, 
therefore this is positive evidence of constant itching and 
no periods of true dormancy.  Exacerbations of the tinea 
pedis resulted in ulcerative lesions, with the subsequent 
formation of callused lesions.  The degree of disability 
associated with service connected tinea pedis has been 
resolved in the favor of the veteran.

A higher evaluation is not warranted.  There is no competent 
evidence of systemic or nervous manifestions, this condition 
has been indicated to be solely restricted to his feet.  No 
examiner has described the condition as exceptionally 
repugnant, and neither has the appellant.  Therefore, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent.  The Board has also considered that the 
appellant and his accredited representative have contented 
that a 30 percent evaluation is warranted, and the Board 
agrees.

The RO has expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996). 

The appellant has submitted competent evidence that his 
service-connected tinea pedis resulted in a secondary 
infection and outpatient treatment from July 26, 1998 through 
September 7, 1998.  He received outpatient therapy because 
there were no hospital beds available at that time.  He has 
also submitted documentation that confirms a period of annual 
leave on July 27, 28, 1998, and sick leave that commenced on 
July 29, 1998 through September 4, 1998.  

The Board accepts that for a limited period of time, service 
connected tinea pedis precluded his return to work, but when 
the entire appeal period is considered, marked intereference 
with employment has not been shown.  Although he reported 6-
7 exacerbations a year at the time of his compensation and 
pension examination, the Board finds his assertion to a 
treatment provider that the flare-ups occurred 3-times a 
year more credible.  Only one exacerbation has been shown to 
result in an extended period of loss of work.  
Hospitalization was considered for this one period, however 
the appellant recovered after outpatient therapy.  The Board 
finds that a 30 percent evaluation adequate to compensate 
for considerable loss of working time from these 
exacerbations.  38 C.F.R. § 4.1 (1999).  In the absence of 
evidence of marked interference with employment or frequent 
hospitalizations for tinea pedis, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



Temporary Total Rating for Convalescence

The appellant contends that a temporary total rating for 
convalescence is warranted for the period beginning in May 
1998 through August 1998.  He is service connected for tinea 
pedis.  Due to his service-connected condition, blisters on 
his foot became infected and inflamed.  He could not wear a 
shoe and had to be placed on sick leave.  The doctor at the 
VA Medical Center placed him on antibiotics and instructed 
him to rest his foot and keep as much weight off of it as 
possible in order for it to heal.  He was told that he would 
have been hospitalized for this condition, however there were 
no available beds.

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total ratings will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (1999).

The Board notes that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a claim which is 
plausible.  Competent evidence of missed work due to a 
service-connected disability has been presented along with 
medical evidence of extended outpatient treatment.  The RO 
has met its duty to assist the appellant in the development 
of his claim as well under 38 U.S.C.A. § 5107 (West 1991).  
Records were obtained from the VA Medical Center and from the 
appellant's employer.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

Service connection is in effect for tinea pedis, and a 30 
percent evaluation has been assigned by the Board.  

The appellant submitted a VA Medical Center record wherein a 
doctor indicated the appellant was treated for tinea pedis 
with secondary infection from July 26, 1998 through September 
7, 1998.  He received outpatient therapy because there were 
no hospital beds available at that time.  VA Medical Center 
records between July 1998 and September 1998 confirm 
outpatient treatment for cellulitis from a bacterial 
infection which was secondary to chronic tinea pedis.

An absence analysis document from the appellant's employer 
documented a period of annual leave on July 27, 28, 1998, and 
sick leave that commenced on July 29, 1998 through September 
4, 1998.

Although the appellant's contentions are supported and 
documented by the evidence submitted, there is no basis in 
the law to grant a temporary total rating for convalescence.  
His service-connected disability did not require surgery or 
immobilization by cast.  Where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law. Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for benefits pursuant to 38 C.F.R. 
§ 4.30 must be denied.


Timeliness of Appeal

This appeal stems from a determination by the RO which 
considered the appellant's substantive appeal as to a July 
1997 rating decision untimely.  The question of whether a 
substantive appeal has been filed on time is an appealable 
issue.  38 C.F.R. § 19.34 (1999).  A Statement of the Case on 
the issue of timeliness of the appeal was issued in March 1999 
and the appellant perfected a timely appeal as to the 
timeliness issue.  The appellant contends that his appeal was 
timely and that VA has the wrong dates.

The threshold question to be answered is whether the appellant 
timely entered a substantive appeal following the July 1997 
rating decision, which denied service connection for a hearing 
loss disability.  If the appellant has not filed a timely 
appeal, then his appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996).  

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (b) (1999).  As to the first step of 
initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
agency mails notice of the determination to the appellant.  
See 38 C.F.R. § 20.302(a).  After the preparation and mailing 
of the statement of the case, the appellant then has the 
burden to submit a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); see 38 C.F.R. § 20.302(b).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be file within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  The 
date of mailing of the Statement of the Case will be presumed 
to be the same as the date of the Statement of the Case and 
the date of the mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105 (West 1991); see also 
38 C.F.R. § 20.302(b).  

The appellant was notified that the RO had denied his petition 
to reopen a claim for service connection for hearing loss 
disability on July 11, 1997.  A Supplemental Statement of the 
Case was issued in July 1997 which addressed the issue of 
whether new and material evidence had been submitted to reopen 
the claim for service connection for hearing loss disability.  
On September 10, 1997 the appellant submitted a substantive 
appeal, VA Form-9, accompanied by a statement in support of 
the claim in which he indicated his wish to continue his 
appeal and his assertion that he had submitted new and 
material evidence entitling him to service connection for 
hearing loss disability.  In January 1998, the Board referred 
the new and material evidence issue to the RO.

A Statement of the Case was issued on July 16, 1998 as to the 
timeliness of the appeal.  The appellant was informed that the 
RO had prematurely included the question of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a hearing loss disability in the July 
1997 Supplemental Statement of the Case.  His September 1997 
statement was considered as a Notice of Disagreement.  In bold 
print, the appellant was advised, "It is important that you 
remember that you must submit a Form 9 to perfect this appeal 
within 60 days from the date of this letter.  Otherwise, your 
appeal period will expire and no further action can be taken 
on this appeal."  A VA From-9 was enclosed with this 
notification.

In August 1998, a Supplemental Statement of the Case was 
issued.  The appellant was informed that as to the new and 
material evidence issue, "We have not received a substantive 
appeal from you.  If neither a substantive appeal nor a 
request for an extension of the time limit is received by 09-
16-98, we will assume you do not wish to complete you appeal 
and we will close our records.  Your appellate right will 
expire on 09-16-98."

A substantive appeal was received in the RO on September 29, 
1998.  No other document which could be construed as a 
substantive appeal was received prior to that date.

The latest date for filing his substantive appeal was 60 days 
from the date that the agency of original jurisdiction mailed 
the Statement of the Case, or 60 days from July 16, 1998.  The 
appellant was furnished with a VA Form-9 and notified twice 
that he had to file it by September 16, 1998 in order to 
perfect his appeal.  The Board holds that the substantive 
appeal received on September 29, 1998 was not a timely filed 
substantive appeal as to the July 1997 rating decision.  See 
38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. § 7105(d)(5), 7108 (West 1991).  
In the absence of a timely filed substantive appeal, the 
request for appellate review as to the denial of his petition 
to reopen a claim for service connection for hearing loss 
disability is rejected in accordance with 38 U.S.C.A. § 7108.  
Further, in the absence of a timely appeal, the July 1997 
decision is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); see Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

A 30 percent evaluation for tinea pedis is granted, subject 
to the controlling regulations applicable to the payment of 
monetary awards.  A temporary total evaluation under 38 
C.F.R. § 4.30 is denied.  The appeal regarding whether new 
and material evidence was submitted to reopen a claim for 
service connection for hearing loss disability is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



